 Case 2:20-cr-00060-JLS Document 58 Filed 12/11/20 Page 1 of 2 Page ID #:952




                     UNITED STATES COURT OF APPEALS                      FILED
                            FOR THE NINTH CIRCUIT                         DEC 11 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                       No.   20-50267

                 Plaintiff-Appellee,            D.C. Nos.
                                                8:19-cr-00047-JLS-1
 v.                                             8:19-cr-00047-JLS
                                                Central District of California,
STEPHEN WILLIAM BEAL,                           Santa Ana

                 Defendant-Appellant.           ORDER


UNITED STATES OF AMERICA,                       No.   20-50268

                 Plaintiff-Appellee,            D.C. Nos.
                                                2:20-cr-00060-JLS-1
 v.                                             2:20-cr-00060-JLS

STEPHEN WILLIAM BEAL,

                 Defendant-Appellant.

Before: THOMAS, Chief Judge, HURWITZ and BADE, Circuit Judges.

      These consolidated appeals are from the district court’s pretrial detention

orders. We have jurisdiction pursuant to 18 U.S.C. § 3145(c) and 28 U.S.C.

§ 1291.

      We review the district court’s factual findings concerning the danger that

appellant poses to the community under a “deferential, clearly erroneous standard.”

United States v. Hir, 517 F.3d 1081, 1086 (9th Cir. 2008) (quoting United States v.



KWH19-19/MOATT
 Case 2:20-cr-00060-JLS Document 58 Filed 12/11/20 Page 2 of 2 Page ID #:953




Townsend, 897 F.2d 989, 994 (9th Cir. 1990)). The conclusions based on such

factual findings, however, present a mixed question of fact and law. Hir, 517 F.3d

at 1086. Thus, “the question of whether the district court’s factual determinations

justify the pretrial detention order is reviewed de novo.” Id. at 1086-87 (citations

omitted).

      The district court correctly found that the government has met its burden of

showing, by clear and convincing evidence, that “no condition or combination of

conditions will reasonably assure . . . the safety of . . . the community,” 18 U.S.C.

§ 3142(e), and that appellant therefore poses a danger to the community. See Hir,

517 F.3d at 1094. We therefore affirm the district court’s pretrial detention orders.

      The parties’ motions to file under seal (Docket Entry Nos. 7, 9, 10, and 15)

are granted. The Clerk shall maintain Docket Entry Nos. 7-2., 7-3, 9-2, 10-2, and

15-2 under seal.

      AFFIRMED.




KWH19-19/MOATT                            2                                    20-50267
